Citation Nr: 1110376	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-29 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1957 to September 1957.  He died in April 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Detroit, Michigan, which denied the appellant's claims of entitlement to accrued benefits and service connection for the cause of the Veteran's death.   

In September 2009 the Board remanded these claims to ensure that all due process requirements were met.  They now return for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2007 of adenocarcinoma, multi-organ failure, and an acute abdomen condition (possible bowel ischemia), as well as diabetes mellitus, hypertension, morbid obesity, hyperlipidemia, and psoriasis.  

2.  During the Veteran's lifetime, service connection had not been established for any disability. 

3.  At the time of the Veteran's death, he had a claim pending before the Board for entitlement to service connection for a back disability, a bilateral knee disability, diabetes mellitus, elevated cholesterol, and hypertension, as well as a petition to reopen a claim of entitlement to service connection for syphilis.  

4.  The evidence does not show that the Veteran's back disability, bilateral knee disability, diabetes mellitus, elevated cholesterol, or hypertension had their onset in service, manifested within one year of service, or are otherwise related to active military service.  

5.  The July 1979 rating decision denied the petition to reopen the claim of service connection for syphilis; the Veteran did not file an appeal.

6.  No additional evidence has been submitted subsequent to the July 1979 rating decision pertaining to the Veteran's syphilis claim. 

7.  There is no evidence showing that any disease or injury related to service caused or contributed materially or substantially to the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.1000 (2010).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Board finds that either the requirements of the VCAA have been met, or that the appellant was not prejudiced by any error.  

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

The U.S. Court of Appeals for Veterans Claims (Court) held that in the context of a claim for DIC (cause of the veteran's death) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The Supreme Court of the United States has "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Shinseki v. Sanders, 129T S. Ct. 1696, 1704-05 (2009).  Thus, the Board must consider the specific facts of the appellant's case to determine whether she has actually been prejudiced by any error in the duty to notify.  See id. at 1704-06.  Lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), revs' on other grounds; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Ultimately, the determination is whether the error affected the "essential fairness" of the adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Here, a February 2008 letter informed the appellant that she should provide medical evidence that will show a reasonable probability that the condition which contributed to the veteran's death was caused by injury or disease that began during service.  The letter further stated that to support a claim for DIC benefits, the evidence must show that the Veteran died from a service-connected injury or disease.  The letter also gave notice of the VA's and the appellant's respective responsibilities for obtaining evidence in support of her claim.  Because the Veteran was not service connected for any conditions at the time of his death, the first Hupp element does not apply.  By the same token, the second Hupp element does not apply, as it is predicated on the Veteran's having been service connected during his lifetime.  Under the third Hupp element, the claimant must be notified of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The Board finds that the notice provided in the February 2008 letter satisfied the third Hupp element.  Moreover, the appellant demonstrated actual knowledge of this element, as she stated in her application for accrued benefits that diabetes mellitus was a contributing factor to the Veteran's death, and that the Veteran had filed a claim for service connection for this disability.  See Mayfield, 19 Vet. App. at 121.  In other words, the appellant demonstrated knowledge that the evidence must show that a service-related disability contributed to the Veteran's death.  The Board also finds that a reasonable person could be expected to understand from this notice what was needed to substantiate a claim for DIC based on a disability not yet service connected.  Thus, the Board finds that the duty to notify has been satisfied for this claim and that no prejudice exists.  See id.  

Since the Board has concluded that the preponderance of the evidence is against the claim, any question as to the effective date is rendered moot, and no further notice is needed.  See Mayfield, 19 Vet. App. at 122. 

The VCAA further provides that VA has a duty to assist the appellant in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting her in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  With respect to the Veteran's service treatment records, the Board notes that there are only a few records in the file, and that a May 2005 letter from the National Personnel Record Center (NPRC) indicates that the records may have been destroyed in the July 12, 1973 fire at the NPRC in St. Louis, Missouri.  When service medical records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, a number of the Veteran's service treatment records are in the file, including his August 1957 separation from service examination, which indicates that they were not destroyed in the fire.  While there are only a few such records, this is in keeping with the short length of time the Veteran served, which was from January 1957 to September 1957, less than a year.  Moreover, the Veteran had filed a claim for service connection in March 1959 for a blood condition.  His service treatment records were requested by the RO in April 1959, and later obtained.  Thus, the Board believes that all of the Veteran's available records were already obtained by VA prior to the July 1973 fire.  The Board concludes that the duty to assist has been satisfied with respect to obtaining the Veteran's service treatment records. 

In an authorized release form, the appellant also identified records from Herman Keifer Health for treatment of the Veteran's syphilis in 1956.  The RO requested these records in February and April 2008, but was unsuccessful in obtaining them.  The Board notes that the Veteran's April 2007 Certificate of Death indicates that he did not die of syphilis.  Thus, the issue of whether the Veteran's syphilis was service-connected is moot with respect to this claim.  Moreover, the Board notes that there is a treatment record in the claims file reflecting the Veteran's pre-service hospitalization for syphilis in 1957 at the U.S Public Health Service Hospital.  The Board does not believe that another record showing pre-service treatment for syphilis would be of aid in supporting the appellant's claim as it is the period during and after service that matters for VA compensation purposes.  As discussed below, service connection may not be established for a disability that existed prior to service unless it was aggravated by service.  The appellant has not identified any other outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence in support of the appellant's claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The April 2007 Certificate of Death shows that the Veteran died of adenocarcinoma, multi-organ failure, and an acute abdomen condition (possible bowel ischemia), as well as diabetes mellitus, hypertension, morbid obesity, hyperlipidemia, and psoriasis.  As will be discussed below, there is no competent evidence of record to support a finding that the cause of the Veteran's death is in any way related to a disability incurred in service.  The Board finds that there is not a reasonable possibility that a medical opinion would aid in substantiating the appellant's claim.  A medical examination or opinion is not required.  See Daves, supra.  

With respect to the appellant's claim for accrued benefits, the Board only considers evidence in VA's possession at the time of the Veteran's death.  See 38 C.F.R. § 3.1000.  It follows that the appellant could not be prejudiced by any deficiency in the duty to notify or assist, as no further evidence can be accepted on this claim.  Nevertheless, a February 2008 letter fully addressed all necessary notice elements under the VCAA and was sent to the appellant prior to the initial rating decision in this matter.  The letter informed the appellant of the requirements for substantiating a claim for accrued benefits, and of the types of evidence VA will obtain on the appellant's behalf.  The Board concludes that the duty to notify has been satisfied for this claim.  Moreover, the Board finds that no prejudice exists with respect to the duty to assist as the only evidence that is considered in a claim for accrued benefits is the evidence already of record at the time of the Veteran's death.  

As noted above, the Board remanded this claim in September 2009 for the issuance of an SOC with respect to the claim for accrued benefits.  The Board further instructed the agency of original jurisdiction (AOJ) to readjudicate the claim for service connection for the cause of death if the appellant perfected her appeal of the accrued benefits claim.  Accordingly, the AOJ issued an SOC addressing the accrued benefits claim in April 2010.  After the appellant submitted a substantive appeal with respect to this claim in May 2010 (VA Form 9), the AOJ readjudicated both claims and issued an SSOC in July 2010.  Thus, the Board finds that there has been substantial compliance with its September 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 122. 

II. Accrued Benefits

The appellant argues that she is entitled to accrued benefits based on the Veteran's pending claims for service connection.  For the reasons that follow, the Board concludes that entitlement to accrued benefits is not warranted.

The law applicable to accrued benefits provides that certain individuals, including the veteran's surviving spouse, may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which the veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2010).  A claim for such benefits must be filed within one year of the veteran's death.  38 C.F.R. § 3.1000(c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated. 38 C.F.R. § 3.160(c) (2010).

Preliminary, the Board notes that the Veteran was not entitled to benefits under an existing rating decision.  Thus, the only issue is whether the Veteran was entitled to benefits based on a claim pending at the time of his death.  

Here, the Veteran had filed a claim of entitlement to service connection in May 2005 for a back condition, a bilateral knee condition, syphilis, diabetes, high cholesterol, and hypertension.  The Veteran's claim was denied in a March 2006 rating decision.  The Veteran filed a timely NOD in July 2006, and then filed a timely substantive appeal in February 2007.  This claim had not yet been adjudicated by the Board when the Veteran died in April 2007.  Thus, the Veteran had a claim pending before the Board at the time of his death.  The appellant is the Veteran's surviving spouse and timely filed a claim for accrued benefits in August 2007, which was well within a year of the Veteran's death.  See 38 C.F.R. § 3.1000(c).  Thus, the threshold requirements for entitlement to accrued benefits have been met. 

As service connection had not been established for any disability during the Veteran's lifetime, the issue is whether the Veteran was entitled to service connection based on the evidence in the file as of the date of his death.  See 38 C.F.R. § 3.1000(a).  

As discussed above, the Veteran had claimed entitlement to service connection for a back condition, a bilateral knee condition, syphilis, diabetes, high cholesterol, and hypertension.  The Board will consider the issue of service connection for syphilis separately from the other conditions, as a previous claim for syphilis had already been denied by a final rating decision.  


A.  Back Disability, Bilateral Knee Disability, Diabetes, and High Cholesterol 

The Veteran claimed entitlement to service connection for a back condition, a bilateral knee condition, diabetes, high cholesterol, and hypertension.  The Board notes that the Veteran listed "high cholesterol" on his May 2005 application, but mentioned hypertension rather than high cholesterol on an April 2005 statement claiming entitlement to service connection.  Thus, the Board will consider whether the Veteran was entitled to service connection for hypertension as well.  For the reasons that follow, the Board concludes that the evidence does not show that the Veteran was entitled to service connection for any of the claimed disabilities.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic diseases, includes arthritis, diabetes mellitus, and hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

As discussed in more detail below, there is no evidence in the claims file showing a diagnosis, treatment, or complaints of arthritis, diabetes, or hypertension either during service or within one year of separation from service.  Thus, the Veteran was not entitled to service connection on a presumptive basis, as these disabilities did not manifest within the applicable time period.  See id.

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

With respect to the first Shedden element, the evidence must show that the Veteran had a current disability at the time he filed his claim.  An April 2002 VA treatment record shows that the Veteran was diagnosed with diabetes, hypertension, and osteoarthritis of the knees.  Accordingly, the Board finds that the Veteran had arthritis of the knees, diabetes, and hypertension at the time he filed his claim. 

The only medical evidence of a back condition is a September 2005 VA treatment record reflecting that the Veteran has a "stooped gait due to back and knee problems."  On the medical records listing the Veteran's diagnoses, there is no mention of a back condition.  This evidence is not sufficient to establish that the Veteran had a disability of the back absent clinical evidence of objective pathology and given the fact that back "problems" were mentioned only once in the medical records.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

With respect to the Veteran's high cholesterol claim, a September 2004 VA treatment record reflects that the Veteran was diagnosed with hyperlipidemia.  As this record is dated forty-five years after service and there is no earlier evidence of hyperlipidemia, there is no evidence of a relationship to service.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  Moreover, hyperlipidemia constitutes a laboratory finding and not a disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  As a service-connectable disability must have caused or contributed to the Veteran's death, it follows that service connection for the cause of the Veteran's death cannot be granted for this condition. See Sanchez-Benitez, 13 Vet. App. at 285.  

In sum, the Board finds the Veteran had arthritis of the knees, diabetes, and hypertension at the time he filed his claim, but not a current disability of the back or a qualifying disability for high cholesterol. 

Under the second Shedden element, the evidence must show that the Veteran's claimed disabilities were incurred in or aggravated by active service.  In an April 2005 statement, the Veteran argued that he was given a shot which caused him to have syphilis, diabetes, high cholesterol, hypertension, and arthritis in both knees.  While the Board acknowledges this statement, the Board finds that this is a determination too complex to be made based on lay observation alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).   Thus, it is a determination that is medical in nature and any opinion as to a relationship between a shot administered to the Veteran in service and the later development of his claimed disabilities requires medical expertise to constitute competent medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. at 309; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Because the Veteran, as a lay person, did not have such medical training or expertise, his opinion that an injection in service caused these disabilities is not competent and thus not entitled to any weight.  See id.; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board notes that there is no evidence of an injection in service or of any health problems resulting from an injection.  The Veteran was given a spinal tap in January 1957, prior to his induction into service, at the Public Health Service Hospital to confirm a diagnosis of syphilis.  If this is the injection that the Veteran referred to in his April 2005 statement, there is no indication that this procedure caused any of the Veteran's claimed disabilities.  Moreover, as this procedure occurred prior to the Veteran's induction into service, the Veteran would not be entitled to service connection for any side effects caused by it unless the evidence showed that these disabilities were aggravated by active service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As will be discussed below, there is no indication that that these disabilities were aggravated by active service as they did not manifest until many years after service. 

The Veteran's service treatment records and examination reports, including the August 1957 separation from service examination, are negative for observations, treatment, or complaints of a back disability, bilateral knee disability, diabetes, or high blood pressure.  The August 1957 separation from service examination indicated that the Veteran's lower extremities, spine, heart, and vascular system were normal.  This examination also reflects that his systolic blood pressure was 112 and his diastolic pressure was 78.  For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominately 90mm or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).  Thus, the examination does not show that the Veteran had hypertension at the time of his separation from service.  In sum, the evidence does not demonstrate that the Veteran's claimed disabilities were incurred in or aggravated by active service. 

There is also no evidence of a nexus to service, as required by the third Shedden element.  The Board has reviewed the Veteran's post-service treatment records.  The earliest relevant record is dated in April 2002 (the only earlier record is dated in May 1995 and shows treatment for weight management).  This record reflects that the Veteran had been diagnosed with diabetes and hypertension for ten years.  In a March 2006 authorized release form, the Veteran indicated that he had been treated for diabetes and hypertension since 1980.  A few other VA records, dated from February 2003 to September 2006, mention the Veteran's disabilities, but do not shed more light on whether they were related to service.  There are no other medical records in the claims file.  

According to the Veteran's March 2006 authorized release form, the Veteran had been treated for diabetes mellitus and hypertension since 1980.  The Veteran did not allege, and the evidence does not show, that these disabilities manifested at an earlier date.  Thus, the earliest evidence of diabetes and hypertension is dated over twenty years after the Veteran separated from service in September 1957.  This long period of time weighs against a finding that these disabilities were related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

There is no evidence showing when the Veteran's arthritis of the knees first manifested.  The earliest evidence reflecting this condition is the April 2002 VA treatment record.  The Veteran did not allege, and the evidence does not show, that he had arthritis ever since his period of service.  There is also no competent evidence indicating that arthritis was related to an injury or event in service.  Thus, the Board cannot find any relationship between the Veteran's arthritis of the knees and his period of service.  See Maxson, 230 F.3d at 1333. 

Finally, as discussed above, there is no evidence that the Veteran had a back disability at the time he filed his claim or indeed at any time.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Moreover, even if a disability of the back were established, there is no evidence of record showing that it was present prior to the September 2005 VA treatment record mentioning back "problems."  Thus, there is no competent evidence suggesting that any disability of the back was related to service. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that a disability of the back, a bilateral knee disability, diabetes mellitus, hypertension, or high cholesterol were incurred in or aggravated by active service.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to accrued benefits must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B.  Syphilis 

The Veteran also claimed entitlement to service connection for syphilis in his May 2005 application.  The Veteran initially filed for service connection for syphilis (claimed as a blood condition) in March 1959.  The RO denied the claim in an April 1959 rating decision, finding that the Veteran's syphilis pre-existed service and was not aggravated thereby.  The Veteran was notified of this decision in a May 1959 letter.  He did not appeal the decision.  Consequently, the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  The Veteran sought to reopen his service connection claim for syphilis in May 1979.  In a July 1979 Administrative Decision Letter, the RO informed the Veteran that it would not reopen the claim unless new and material evidence was submitted, and therefore declined to reopen the claim.  The Veteran did not appeal this decision and it became final.  See id.

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay assertions of medical causation or diagnosis do not constitute credible evidence, as lay persons are not competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Veteran's petition to reopen the claim of entitlement to service connection for syphilis was denied in the July 1979 Administrative Decision Letter because he had not submitted any new evidence showing that this condition was incurred in or aggravated by his military service.  As the claim had originally been denied because the Veteran's syphilis was found to have preexisted his military service (it was noted on his January 1957 pre-induction examination), the Veteran needed to submit evidence suggesting that it had been aggravated by service.  

The VA medical records dated from May 1995 to September 2006 submitted with the Veteran's May 2005 service connection claim do not reflect any diagnoses, treatment or complaints of syphilis.  Thus, the Veteran did not submit any new evidence pertaining to his syphilis condition.   

Accordingly, the Board finds that new and material evidence was not submitted to reopen the claim of entitlement to service connection for syphilis.  As the Board would have denied the petition to reopen this claim, it follows that the appellant is not entitled to accrued benefits for this condition.  See 38 C.F.R. § 3.156(a).

III. Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.  For the reasons that follow, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2010).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2010).

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death.  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a) (2010).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a). 

The relevant regulations pertaining to claims for service connection were set forth in the section above regarding entitlement to accrued benefits.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  Service connection may also be established for malignant tumors which become manifest to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Veteran's April 2007 Certificate of Death lists adenocarcinoma, multi-organ failure, and an acute abdomen condition, possibly bowel ischemia, as the immediate causes of the Veteran's death.  Other significant contributions to the Veterans death were listed as diabetes mellitus, hypertension, morbid obesity, hyperlipidemia, and psoriasis.  The Veteran did not have a service-connected disease or injury during his lifetime.  

As discussed above, the Board finds that service connection is not warranted for diabetes mellitus, hypertension, or hyperlipidemia (high cholesterol).  Thus, to the extent the Veteran's death was caused by these disabilities and health conditions, it was not service-related. 

The Board acknowledges the appellant's contention that the Veteran died of a service-related disease or injury.  However, the Board finds that this is a determination too complex to be made based on lay observation alone.  Thus, it is a determination that is medical in nature and any opinion as to a relationship between the Veteran's service and the later development of the health conditions and disabilities from which he died requires medical expertise to constitute competent medical evidence.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469-71.  Because the appellant, as a lay person, has not been shown to have the appropriate medical training or expertise, her opinion that a service-related disability caused or contributed to the Veteran's death is not competent and is outweighed by the evidence against such a finding, as discussed below.  See id.; see also Espiritu, 2 Vet. App. at 494-95.

The Veteran's service treatment records, including the August 1957 separation from service examination, are negative for observations, treatment, or complaints of any of the conditions listed on the Veteran's death certificate.  Thus, the Board finds that they did not manifest in active service. 

There is also no evidence that the conditions from which the Veteran died were related to service.  The only post-service medical evidence of record consists of VA treatment records dated from May 1995 to September 2006 which are negative for adenocarcinoma and bowel ischemia.  Thus, there is no evidence that these conditions, first reflected on the Veteran's April 2007 Certificate of Death, were related to the Veteran's service, which he completed fifty years earlier, given the long period of time that had elapsed.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.  By the same token, because there is no evidence showing that adenocarcinoma manifested within one year of service separation, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board notes that the Veteran's March 1954 pre-induction examination reflects a notation of cardiolipin.  The appellant submitted an article discussing a link between cardiolipin and cancer.  However, cardiolipin was noted prior to the Veteran's entrance into active duty.  Moreover, there is no evidence of cardiolipin in the service treatment records or separation examination, and no other indication that cardiolipin was aggravated by active service.  Thus, as cardiolipin was a condition that pre-existed service and was not aggravated by service, any cancers associated with cardiolipin cannot be service connected on that basis.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, the article submitted by the appellant does not support her claim. 

The April 2007 Certificate of Death also indicates that the Veteran died of morbid obesity.  The earliest record evidencing the Veteran's obesity is dated in May 1995, and reflects that the Veteran was undergoing weight management.  There is no evidence showing that the Veteran's obesity was incurred in service given the fact that this record is dated almost forty years after the Veteran separated from service in September 1957.  See 38 C.F.R. § 3.303; Maxson, 230 F.3d at 1333.   

The April 2002 VA treatment record also reflects that the Veteran was diagnosed with psoriasis.  However, there is no evidence indicating how long the Veteran has had this condition.  The fact that there is a record dated forty-five years after service showing that the Veteran was diagnosed with psoriasis does not support a relationship between this disability and the Veteran's service absent evidence that it manifested in service, that there was a continuity of symptomatology after service, or that psoriasis was otherwise related to a disease, injury, or event in service.  See 38 C.F.R. § 3.303.   

Thus, the appellant has not shown that the Veteran's death was due to a disability incurred in or aggravated by active service.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 



ORDER

Entitlement to accrued benefits is denied.

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


